This Office Action is in response to the amendment filed on October 27, 2022.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, independent claim 1 is incorrect in reciting “a plurality of first conductive plugs located in the gap-filling dielectric layer” (line 10).  See Fig. 1C, for example, and note that the conductive plugs 106 are not located in the gap-filling dielectric layer 134.  Rather, they are located in unclaimed layer 104 (claim 1’s “first low-k dielectric layer” (line 3) corresponds to Fig. 1C’s layer 110).  See the specification at page 5, paragraph [0014], lines 1-6.  Claims 2-6 depend on independent claim 1 and are thus similarly incorrect.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814